Citation Nr: 1511826	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  06-06 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for a disability manifested by blood in the stool. 

3.  Entitlement to service connection for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to June 1974.  The issues of service connection for GERD and for a disability manifested by blood in the stool are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These issues were originally before the Board on appeal from an April 2005 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The issue of service connection for a right foot disability has not been before the Court; it arises from the same April 2005 RO rating decision.  In January 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The case was before the Board in April 2009, when each of these issues was remanded for additional development.   An August 2011 Board decision denied the Veteran's appeals seeking service connection for GERD and for a disability manifested by blood in the stool.  He appealed that decision to the Court.  In May 2013, the Court issued a mandate that vacated the August 2011 Board decision on these issues and remanded the matter for readjudication consistent with the instructions outlined in a February 2013 memorandum decision.

The April 2009 Board remand included the matter of whether new and material evidence had been received to reopen a claim of service connection for residuals of a right foot injury; in August 2011, the matter was reopened and on de novo review remanded for further development.  In December 2012, the right foot issue alone was again before the Board; it was again remanded for additional development.  In December 2013, the Board remanded all of the issues on appeal for necessary additional development, including development required to comply with the Court's February 2013 memorandum decision.  In July 2014, the Board again remanded the case because it had been prematurely returned to the Board without affording the Veteran the full required period to respond to VA's request for information.

While the Veteran had a private attorney representing him before the Court, the July 2004 VA Form 21-22 (appointing The American Legion as the Veteran's representative in all of the matters pending before the Board) remains in effect, and the Veteran has made no indication of a desire to change his representation before the Board.  Thus, although the issues in this appeal have taken somewhat divergent procedural paths with some having been appealed to the Court, the Veteran retains the same representative for all three issues before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

The Board's December 2013 remand explained that to ensure fulfillment of the duty to assist the Veteran and to ensure compliance with the February 2013 Court memorandum decision, a remand of all issues on appeal was necessary.to obtain certain identified outstanding medical records.  In its December 2013 remand, the Board directed the RO to ask the Veteran to identify any and all providers of medical evaluation and/or treatment he has received for each disability on appeal.  The Board also directed the RO to ask the Veteran to provide releases for complete records of treatment from all providers identified (specifically including records of treatment at Magma Copper Company in Superior, Arizona between 1975 and 1979).  The VA sent a letter to the Veteran in December 2013, and asked that he provide identifying information regarding providers of pertinent medical care as well as releases for VA to secure all records pertaining to such treatment, including that at Magma Copper Company.

The Board remanded the case again in July 2014, explaining that the case had been returned to the Board prematurely.  The Board noted that the Veteran had not yet (as of that time) responded to the RO's December 2013 letter concerning the outstanding records and a May 2014 supplemental statement of the case (SSOC) readjudicated the Veteran's claims.  However, a governing regulation (38 C.F.R. § 3.158(a)) provides that the Veteran had one year from the December 2013 notice letter to submit the additional evidence or information sought.

After the remand, the RO sent a letter to the Veteran in August 2014 explaining that he had the remainder of the period ending in December 2014 to "provide releases for complete records of treatment from any and all providers of medical evaluation and or treatment you have received" pertinent to the pending claims.  In October 2014, the Veteran replied with three different copies of VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) authorizing VA to secure all records from three private providers: Mitchell M. Sadar, PhD. (treatment from "May of 2006 to present"), Dr. David Phillips ("Approx 2007 to present"), and Dr. James Millard ("August 2014 to present").

In December 2014, the RO issued a new SSOC denying the Veteran's claims while noting the August 2014 letter with enclosed VA Form 21-4142 and stating: "You were asked to complete the form and return signed form.  Unfortunately we have received no response from you as of this date."  In February 2015, the Veteran's representative submitted a statement that included pointing out that "on October 22, 2014 the veteran signed three (3) release forms and [] they were associated with the Veteran's VBMS file prior to the issuance of the SSOC.  However, there seems to have been no attempt by the RO to obtain the records authorized for release."  The representative asked that these records "be sought before adjudicating this appeal" unless they are known to be non-pertinent.

Records corresponding to the identified private medical treatment do not appear to currently be of record, and it does not appear that any action has been taken by VA to assist the Veteran in obtaining the identified records.  It is not entirely apparent whether or not the identified records may or may not be pertinent to the all of the issues on appeal, but the Veteran has suggested that they may be pertinent inasmuch as he identified them in reply to VA's request for information identifying outstanding pertinent medical evidence.  Part of this appeal has already been remanded by the Court due to concerns that appropriate action had not been completed to assist the Veteran in obtaining other private medical records; the Board finds that it is necessary to remand to complete required actions to assist the Veteran in obtaining the newly identified medical evidence.

VA must secure the up to date treatment records from the identified private providers to fulfill the duty to assist and ensure a complete evidentiary record prior to completing final appellate review of this case.  The Board also notes that, should pertinent records be received, addendum medical opinions encompassing such evidence may be necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record complete clinical records of all treatment and evaluation the Veteran has received from:

(a) Mitchell M. Sadar, PhD. (treatment from "May of 2006 to present"), 

(b) Dr. David Phillips ("Approx 2007 to present"), and 

(c) Dr. James Millard ("August 2014 to present").

The Veteran submitted a VA Form 21-4142 for these private providers in October 2014.

If an updated release form is needed, it should be secured.  If any records sought are unavailable, the reason must be explained for the record.  Negative responses and certifications of unavailability must be associated with the record.  If any private provider does not respond to a VA request for records, the Veteran must be so advised, and also advised that it is his responsibility to ensure that such records are received.

2.  If, and only if, additional pertinent records are received, the RO should return the record to the January 2014 VA examiners for addendum medical opinions encompassing the additional information.  The examiners should review the record and the newly received evidence and note whether any opinion warrants revision based on the additional information received.

If a January 2014 VA examiner is unavailable, the RO should arrange for the record to be reviewed by another appropriate provider to secure the opinion(s) sought.

3.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then re-adjudicate the claims.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

